DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The Brief Description of the Drawings should be amended since there is no Figure 29.  Para 0116, “batter” is incorrect; appears as if it should be –battery--.  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both track and mule see para 0111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "703" and "704" have both been used to designate variable position pulley (para 0160).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 6 calls for “the trolley”; claim 1 line 5 calls for “a boat trolley”; it is unclear if and how they are related.
Claim 1 line 23, “the sensed information” lacks clear antecedent basis.
Claim 3 lines 2, 4 call for “a first cable” and “a second cable”; claim 2 line 3 calls for “a cable”; it is unclear if and how they are related.
Claim 4 line 6 calls for “trolley”; claim 4 line 3 calls for “the boat trolley”; it is unclear if and how they are related.
Claim 5 lines 3,4, call for “the trolley”; claim 1 calls for “a boat trolley”; it is unclear if and how they are related.
Claim 5 line 4, “the first end position” lacks clear antecedent basis..
Claim 6 line 3 calls for “the proximity sensors”; claim 6 line 1 calls for “one or more proximity sensors”; it is unclear if and how they are related.
Claim 11 line 6 calls for “the trolley”; claim 11 line 5 “a boat trolley”; it is unclear if and how they are related.
Claim 11 line 9 calls for “a dock”; claim 11 line 4 calls for “a dock”; it is unclear if and how they are related.
Claim 14 calls for “a first cable” and “a second cable”; claim 13 line 3 calls for “a cable”; it is unclear if and how they are related.
Claim 16 calls for “the trolley”; claim 11 calls for “a boat trolley”; it is unclear if and how they are related.
Claim 16  “the first end position” lacks clear antecedent basis.
Claim 17 line 1 calls for “the trolley”; claim 11 calls for “a boat trolley”; it is unclear if and how they are related..
Claim 17 line 4 calls for “the proximity sensors”; claim 17 line 1 calls for “one or more proximity sensors”; it is unclear if and how they are related.
Claim 18 “the platform” and “the platform rails” lack clear antecedent basis.
Claim 19, “the lift assembly” and “the first and second cables” lack clear antecedent basis.
The remaining claims are rejected only because they depend from rejected claim(s)..
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11,20,21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Peterson et al. (US 20160288888).
Peterson et al. discloses an automated boat lift and trolley system (see abstract, para 0003, 0006-0008,0052) for moving a boat between a boat garage and a dock, comprising: a track (see Figs. 1-17) comprising a pair of track rails (20), the track configured to run from a proximal end within a boat garage and a distal end proximate a dock;
a boat trolley (10) configured to support a boat thereon, the boat trolley having a
set of wheels that movably couple the boat trolley to the pair of track rails;

a drive (M, Figs. 2A, 17) assembly as least partially disposed in the garage and configured to drive the movement of the boat trolley along the track and between the track and the dock; and
a controller (see Fig. 17) at least partially disposed in the garage, the controller configured to automatically control operation of the drive assembly to move the boat trolley along the track between the track and the dock (see para 0030,-0064).
Re claim 20, wherein the controller (para 0051-0064see Fig. 17, comprises a wireless
transceiver, the controller configured to communicate wirelessly with a remote control to
operate one or both of the motion of the boat trolley and a garage door of the boat garage.
Re claim 21, wherein the set of wheels of the boat trolley are configured to span a gap in the track at an entrance to the boat garage, the gap allowing a garage door to fully close the garage and extend at least partially into the gap (see Fig. 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,9,10 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. ‘888 in view of any of SU document, German document ‘742,  Japanese document, German document ‘609 or Turnbull (SU 570513, DE 3611742, JP 58-149889, DE 836609, US 2381789).
Peterson et al. ‘888 disclose an automated boat lift and trolley system for moving a boat between a boat garage and a dock, comprising:
a track comprising a pair of track rails, the track configured to run from a proximal end within a boat garage and a distal end proximate a dock;
a boat trolley configured to support a boat thereon, the boat trolley having a set of wheels that movably couple the trolley to the pair of track rails (see discussion above);
a lift assembly (para 0052-0066) disposed at the dock, 
a drive assembly as least partially disposed in the garage and configured to drive the movement of the boat trolley along the track and between the track and the platform; and a controller at least partially disposed in the garage, the controller configured to automatically control operation of the drive assembly to move the boat trolley along the track between the track and the platform, and to control the lift assembly to lower the boat trolley with the boat thereon to the lowered position based at least in part on the sensed information communicated by one or more sensors to the controller.  Peterson et al. discloses the invention substantially as claimed.  However, Peterson et al. is silent about the lift assembly comprising a platform spaced from the distal end of the track, the platform having a pair of platform rails onto which the boat trolley is moved from the track rails, the lift assembly operable to lower the platform with the boat trolley and boat thereon to a lowered position to facilitate removal of the boat from the boat trolley for use, the lift assembly operable to raise the platform with the boat trolley and boat thereon to a raised position, the pair of platform rails being substantially aligned with the pair of track rails when the platform is in the raised position to facilitate movement of the boat trolley between the platform and the track.  
SU document, German document ‘742,  Japanese document, German document ‘609 and Turnbull all teach a lift assembly comprising a platform spaced from the distal end of the track, the platform having a pair of platform rails onto which the boat trolley is moved from the track rails, the lift assembly operable to lower the platform with the boat trolley and boat thereon to a lowered position to facilitate removal of the boat from the boat trolley for use, the lift assembly operable to raise the platform with the boat trolley and boat thereon to a raised position, the pair of platform rails being substantially aligned with the pair of track rails when the platform is in the raised position to facilitate movement of the boat trolley between the platform and the track (see Figures 1,2, abstract translation; see Fig. 3, abstract translation; see Figs. 2-4, abstract translation; see Figs. 1,4; see Figs. 1-6).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peterson et al. by substituting the lift assembly as taught by any of  SU document or German document ‘742 or Japanese document or German document ‘609 or Turnbull for the lift assembly disclosed by Peterson et al. since according to KSR decision the simple substitution of one known element for another to obtain predictable results is obvious.  Such a modification reduces the complication involved in using a sling.
Re claims 7,18, locking pin (10; see Fig. 3; see Figs. 2-4; see Figs. 1,2; see Figs. 1-6;.  of SU document or German document ‘742 or Japanese document or German document ‘609 or Turnbull respectively).
Re claims 9,10, remote control (see para 0052 of Peterson et al.).

Claims 1,7,9,10, 12,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al. ‘888 in view of WO document (WO 2009/097342).
Peterson et al. ‘888 disclose an automated boat lift and trolley system for moving a boat between a boat garage and a dock, comprising:
a track comprising a pair of track rails, the track configured to run from a proximal end within a boat garage and a distal end proximate a dock;
a boat trolley configured to support a boat thereon, the boat trolley having a set of wheels that movably couple the trolley to the pair of track rails (see discussion above);
a lift assembly (para 0052-0066) disposed at the dock, 
a drive assembly as least partially disposed in the garage and configured to drive the movement of the boat trolley along the track and between the track and the platform; and a controller at least partially disposed in the garage, the controller configured to automatically control operation of the drive assembly to move the boat trolley along the track between the track and the platform, and to control the lift assembly to lower the boat trolley with the boat thereon to the lowered position based at least in part on the sensed information communicated by one or more sensors to the controller.  Peterson et al. discloses the invention substantially as claimed.  However, Peterson et al. is silent about the lift assembly comprising a platform spaced from the distal end of the track, the platform having a pair of platform rails onto which the boat trolley is moved from the track rails, the lift assembly operable to lower the platform with the boat trolley and boat thereon to a lowered position to facilitate removal of the boat from the boat trolley for use, the lift assembly operable to raise the platform with the boat trolley and boat thereon to a raised position, the pair of platform rails being substantially aligned with the pair of track rails when the platform is in the raised position to facilitate movement of the boat trolley between the platform and the track.  
WO document ‘342 teaches a lift assembly comprising a platform spaced from the distal end of the track, the platform having a pair of platform rails onto which the boat trolley is moved from the track rails, the lift assembly operable to lower the platform with the boat trolley and boat thereon to a lowered position to facilitate removal of the boat from the boat trolley for use, the lift assembly operable to raise the platform with the boat trolley and boat thereon to a raised position, the pair of platform rails being substantially aligned with the pair of track rails when the platform is in the raised position to facilitate movement of the boat trolley between the platform and the track (see Figures46-49 and para 0093-0095).  It would have been considered obvious to one of ordinary skill in the art to modify Peterson et al. by substituting the lift assembly as taught by WO document ‘342 for the lift assembly disclosed by Peterson et al. since according to KSR decision the simple substitution of one known element for another to obtain predictable results is obvious.  Such a modification reduces the complication involved in using a sling.
Re claims 7,18, locking pin (see Figs. 46-49, para 0093-0095 of WO document).
Re claims 9,10, remote control (see para 0052 of Peterson et al.),
Allowable Subject Matter
Claims 2-6,8,13-17,19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
9/10/2022